Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/081,238 filed on October 20, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant's election without traverse of species IV, Fig. 6, claims 1-10, 12-20 in the reply filed on 10/20/2021 is acknowledged.
6.	Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species claims, there being no allowable generic or linking claim.
Claim Objections
7.	Claim 7 is objected to because of the following informalities:
The following quoted claims to be recited as follows to make corrections that would avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 7. (As interpreted) The patterned shielding structure of claim 5, wherein the inductor structure comprises an input terminal, wherein a vertical projection, on a plane, of the shielding layer at least partially overlaps with the vertical projection, on the plane, of the input terminal, wherein the plane is formed by the first direction and the second direction.

Appropriate correction is required.

Drawings
8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, In general claims recite “first main portion, second main portion, third main portion, fourth main portion, first conductive component, second conductive component, third conductive component, fourth conductive component, branch portions etc.”, which are not shown or marked in the elected species IV (Fig. 6), must be shown in the applicant’s drawings to clarify the claim (s) recitations or the feature(s) canceled from the claim(s). No new matter should be entered.
According to the elected claim (s) language, such as claims 2, 5, 6, 8 and so on, it was not explicitly shown or marked in the elected drawing Fig. 6. Therefore, the claim limitations to be recited according to the disclosed drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “first conductive component, second conductive component, third conductive component, fourth conductive component,” which are not explicitly depicted/ identified in the applicant’s drawing according to Fig. 6, therefore, it creates ambiguity. None of the conductive components depicted in the elected species, Fig. 6. Therefore, it is recommended to show the quoted conductive components through the drawing(s) or clarify and/or amend the claim for reflecting the limitation (s) of claim 5 or so on.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14.	Claims 1, 4, 12-14, 17 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Huang et al. (US 2019/0019749 A1).
Regarding independent claim 1, Huang et al. discloses a patterned shielding structure (310, ¶20, Fig. 3A) disposed between an inductor structure (L, ¶20) and a substrate (¶20), wherein the patterned shielding structure comprises:
a shielding layer (310) comprising:
a first main portion (see annotated figure below) being T-shaped (see Fig. 3A); and
a plurality of branch portions (see annotated figure below) connected to the first main portion.

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale

Regarding claim 4, Huang et al. discloses wherein (L, ¶20, Fig. 3A), further comprising:
a second main portion (see figure below) being T-shaped (both 2nd main portions formed a revered T-shaped) and is connected to the first main portion (see figure below).

    PNG
    media_image2.png
    408
    410
    media_image2.png
    Greyscale


Regarding claim 12, Huang et al. discloses wherein (L, ¶20, Fig. 3A) at least one of the plurality of branch portions is comb-shaped (shown in figure below).

    PNG
    media_image3.png
    326
    328
    media_image3.png
    Greyscale

Regarding claim 13, Huang et al. discloses wherein (L, ¶20, Fig. 3A) at least one of the plurality of branch portions is comb-shaped (see figure in claim 1: which is similar to the upper portion of the applicant’s drawing, Fig. 6), and at least the other of the plurality of branch portions is elongated (see figure in claim 1: which is similar to the upper portion of the applicant’s drawing, Fig. 6).
Regarding independent claim 14, Huang et al. discloses an integrated inductor (L, ¶20, Fig. 3A), comprising:
a substrate (¶20);
an inductor structure (L); and
a patterned shielding structure (310, ¶20) disposed between the inductor structure (L) and the substrate (¶20), wherein the patterned shielding structure (310) comprises a shielding layer, wherein the shielding layer comprises a first main portion (see the annotated figure below) and a plurality of branch portions (see the annotated figure below), wherein the first main portion is T-shaped (see figure below) and is connected to the plurality of branch portions (see figure below).

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale

Regarding claim 17, Huang et al. discloses wherein (L, ¶20, Fig. 3A) the patterned shielding structure further comprises:
a second main portion (see figure below) being T-shaped (both 2nd main portions formed a revered T-shaped) and is connected to the first main portion (see figure below).

    PNG
    media_image2.png
    408
    410
    media_image2.png
    Greyscale


Allowable Subject Matter
15.	Claims 2-3, 8-10, 15-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....the first main portion has a first line width, one of the plurality of branch portions has a second line width, and the first line width is greater than the second line width”.
Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....the patterned shielding structure comprises a plurality of the first main portions and a plurality of the second main portions, wherein the plurality of the first main portions, the plurality of the second main portions, a plurality of third main portions, and a plurality of connection portions together form a fishbone structure, wherein the plurality of third main portions are elongated”.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....further comprising:
a third main portion being T-shaped; and
a fourth main portion being T-shaped, wherein the first main portion, the second main portion, the third main portion, and the fourth main portion are connected”.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....the first main portion has a first line width, one of the plurality of branch portions has a second line width, and the first line width is greater than the second line width”.
Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....the patterned shielding structure comprises a plurality of the first main portions and a plurality of the second main portions, wherein the plurality of the first main portions, the plurality of the second main portions, a plurality of third main portions, and a plurality of connection portions together form a fishbone structure, wherein the plurality of third main portions are elongated”.
Regarding claim 19, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “....further comprises:
a third main portion being T-shaped; and
a fourth main portion being T-shaped, wherein the first main portion, the second main portion, the third main portion, and the fourth main portion are connected”.

Examiner’s Note
16.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819